Case: 20-11863    Date Filed: 09/17/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11863
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:18-cr-00027-LAG-TQL-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ERIC TOWNSEND,

                                                             Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                               (September 17, 2020)

Before GRANT, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 20-11863     Date Filed: 09/17/2020    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error); United

States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (a district court’s

comments at sentencing cannot alter the validity of the appeal waiver).




                                           2